Citation Nr: 1726546	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee with a tear of the lateral meniscus, currently evaluated as 10 percent disabling, prior to December 10, 2008, and as 30 percent disabling, from February 1, 2010.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The rating decision denied claims for increased ratings for chondromalacia of the right knee with a tear of the lateral meniscus, and chondromalacia of the left knee, which were each evaluated as 10 percent disabling.

A January 2009 rating decision assigned a temporary total (100 percent) rating for the right knee, based on a right knee total knee replacement (TKR), for the period from December 10, 2008, to January 31, 2010.  See 38 C.F.R. § 4.30.  The RO assigned a 30 percent rating for the right knee from February 1, 2010.  

In July 2010, the Board remanded the increased rating claims for additional development.  In May 2012, the Board found that the issue of entitlement to a TDIU had been raised by the record and remanded all three claims.  In March 2015, the Board once again remanded the claims for further development. 

The Board's May 2012 and March 2015 remands noted that the Veteran had raised claims for service connection for low back, right leg, right arm, and bilateral hip disabilities.  Each remand directed that those claims be adjudicated.  

In a May 2015 memorandum, the Agency of Original Jurisdiction (AOJ) acknowledged the Board's prior referrals.  However, it still does not appear that these issues have yet been adjudicated.  Therefore, the Board does not have jurisdiction over them.  They are, once again, referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's left knee disability results in compensable limitation of flexion or extension, moderate recurrent subluxation or lateral instability, dislocation of the semilunar cartilage, or any disability stemming from impairment of the left tibia and fibula.  

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that, prior to December 10, 2008, the Veteran's right knee disability resulted in compensable limitation of flexion or extension, moderate recurrent subluxation or lateral instability, dislocation of the semilunar cartilage, or any disability stemming from impairment of the left tibia and fibula.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that, from February 1, 2010, the Veteran's right knee disability results in compensable limitation of flexion or extension, severe painful motion or weakness, or any disability stemming from impairment of the left tibia and fibula.

4.  The Veteran is service-connected for chondromalacia of the right knee with tear of the lateral meniscus, evaluated as 10 percent disabling, prior to December 10, 2008, and 30 percent disabling from February 1, 2010; and chondromalacia of the left knee, evaluated as 10 percent disabling; the combined disability evaluation was 20 percent, prior to December 10, 2008, and 40 percent from February 1, 2010.  

5.  The competent clinical evidence, and competent and credible lay evidence, does not demonstrate that service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for an evaluation for chondromalacia of the right knee with a tear of the lateral meniscus, in excess of 10 percent disabling, prior to December 10, 2008, and in excess of 30 percent disabling, from February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2016).

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, May 2012 correspondence from the Social Security Administration relates that the Veteran's folder had been destroyed.

Concerning an examination for the Veteran's increased evaluation claims, the Board previously remanded the claim to afford the Veteran an examination.  In May 2012 the Board had remanded this case to, among other items, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevented him from securing and maintaining substantially gainful employment.  

Internal documentation indicated that in July 2013, the Veteran was scheduled for an examination at the Boston VA Medical Center (VAMC), but that he refused an examination at that location.  

In a February 2015 brief, the Veteran's representative noted that it appeared that the Veteran had refused an examination at the Boston VAMC.  The Veteran's representative stated, "[a] google search shows that Belchertown, MA is approximately 83 miles from Boston."  

In a May 2015 report of telephone contact with the Veteran, a VA representative stated that the Veteran's Benefits Management System (VBMS) showed the Veteran's address in Massachusetts, but the Veterans Appeals Control and Locator System (VACOLS) showed a Florida address.  The Veteran confirmed that his current address was indeed the Florida address.  The Veteran also stated, in reference to another matter, that he had visited a VAMC in Florida in February 2015.  Finally, during the May 2015 telephone conversation, the Veteran asserted that he had never refused an examination; rather, he had cancelled an examination due to a family emergency in February 2015.  

In June 2015, the Veteran again reported that he had never refused treatment while under the care of VA facilities in Massachusetts, and had visited the Boston VAMC frequently.  He also reported that he had been a resident of Florida since November 2012, and had been a patient at the Daytona Beach, Florida, VAMC.  He reported his current address in Ohio.  

The Veteran's representative argued in an April 2016 brief that the Veteran had presented good cause for missing the prior examination, and, therefore, should be given another chance to attend a VA examination.

As a result, the Board's June 2016 remand requested that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected knee disabilities.  The Board advised the Veteran to cooperate in the development of his claims, and informed him that it was his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He was further advised that the future consequences of failure to report for a VA examination without good cause might include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

The record contains a June 2016 VA notation that the Chillicothe (Ohio) VAMC cancelled an examination for the knee and lower leg because the Veteran failed to report.  Significantly, the Veteran has not alleged that he did not receive notice of the June 2016 examination or explained that he had good cause to miss the examination.  A May 2017 post-remand brief does not indicate that the Veteran did not receive notice of the examination or explain that he had good cause to miss the examination.  38 C.F.R. § 3.655 (a).

Because the Veteran failed to report for the June 2016 VA examination, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran did, however, report for earlier VA examinations in connection with the claim.  Accordingly, the Board will assess the merits of the Veteran's claims based on the pertinent legal criteria and a review of the evidence of record.

Increased Knee Evaluations

The Veteran generally contends that his knee disabilities warrant increased evaluations.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's chondromalacia of the left knee, and chondromalacia of the right knee prior to December 2008 TKR, are evaluated under Diagnostic Code 5257 with separate 10 percent ratings assigned for each knee.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's chondromalacia of the right knee with a tear of the lateral meniscus is evaluated under Diagnostic Code 5055, from February 1, 2010.  Under this Diagnostic Code, a 100 percent rating is warranted for one year following implantation of the prosthesis.  Following this period, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  A 30 percent evaluation is the minimum rating.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Limitation of flexion of the leg is evaluated under Diagnostic Code 5260.  A 10 percent rating is warranted for flexion of the leg limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.

Limitation of extension of the leg is evaluated under Diagnostic Code 5261.  A 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent evaluation is warranted for extension limited to 20 degrees, and a 40 percent evaluation is warranted for extension limited to 30 degrees.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

VA treatment records dated during the appeal period show that the Veteran made various complaints of knee pain.  The Veteran underwent a right TKR on December 10, 2008.  In January 2009, the Veteran's right knee had range of motion from zero to 110 degrees.  In November 2011, the Veteran was given a left knee steroid injection.  He reported intermittent episodes of the left knee giving way.  He was fitted for a left knee brace in 2012.  A 2014 treatment report relates that he used a cane and knee braces.  In July 2015, the Veteran reported that ortho stated that his right TKR had loosened.  The Veteran did physical therapy in November 2015.  A March 2016 electromobility assessment provides that the Veteran had bilateral knee flexion greater than 90 degrees, and bilateral knee extension to neutral.  In February 2017, the Veteran complained that his legs gave out and caused him to fall.  He had pain with walking.  He had a scooter at home but was unable to use it because he could not transport it.  On physical examination, the Veteran's knees had full range of motion bilaterally, with no instability.  The Veteran's had 4- weakness in the bilaterally lower extremities.  

A February 2006 VA examination complained of increased left knee pain of 3-4/10 with exacerbations to 5-6/10.  The right knee had pain of 4-5 with exacerbations to 8.  He reported that the right knee gave out on him spontaneously when walking.  He was unable to easily navigate stairs.  He used a cane on the left side to decrease weight-bearing on the right.  For general pain control he used piroxicam and Percocet.  The Veteran reported that he was unemployable due to his knees and a cervical spine disability of status-post surgical repair/fusions.  He was receiving 100 percent Social Security for this disability.  

On physical examination, right knee range of motion was from zero degrees extension to 120 flexion.  There was pain that did not appear to limit the range of motion.  Varus grind increased pain in the median capsule.  Left knee range of motion was normal, from zero degrees extension to 140 degrees flexion.  Varus/valgus grind was within normal limits.  Passive range of motion was essentially equal to active range of motion bilaterally.  There was no specific fatigability during the examination, but the Veteran did report increased pain with walking after 100 yards.  

The report of a January 2010 VA examination provides that the Veteran's right and left knees had no instability, or patellar or meniscus abnormalities.  The right prosthesis had no weakness.  Active range of motion of the left knee was from zero degrees extension to 140 degrees flexion, with objective evidence pain.  Active range of motion of the right knee was from zero degrees extension to 100 degrees flexion, with objective evidence pain.  The Veteran's usual occupation was aircraft technician.  He was currently retired, due to medical problems identified as knee arthritis and cardiac disease.  The examiner stated that the Veteran's degenerative arthritis of the knees, with right knee prosthesis December 2008, had no significant effects on the Veteran's usual occupation.  

In a September 2010 addendum, the examiner reported that there was objective evidence of pain following repetitive motion of the right knee, but not of the left.  In a February 2012 addendum the same examiner clarified that with range of motion testing showed left knee flexion to 140 degrees, with pain at 120 degrees.  Extension was to 0, with no pain.  After repetitive motion testing, pain on flexion began at 120 degrees; there was no pain on extension.  For the right knee, flexion was to 100 degrees, with pain at 70 degrees; extension was to 0, without pain.  After repetitive motion testing, pain on flexion began at 70 degrees; there was no pain on extension.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for service-connected chondromalacia of the left knee under Diagnostic Code 5257.  The Veteran is competent to report that his knee is unstable, but considering his lay assertions and the objective medical evidence, the Board does not find that the stability more closely approximates moderate, such that a 20 percent rating would be warranted.  

Although the evidence dated throughout the appeal period reflects that the Veteran reported that his left knee gave out, and used braces, the VA examinations are negative for left knee instability.  Specifically, varus/valgus grind was within normal limits in February 2006, and there was no instability in January 2010 and February 2017.  

The foregoing evidence does not show that the Veteran's left knee range of motion warrants assignment of separate evaluations under Diagnostic Codes 5260 and 5261.  Range of motion, even with consideration of pain, is from 0 to 120 degrees.  As flexion is not limited to 10 degrees and extension is not limited to 10 degrees, the criteria for compensable ratings are not met or approximated.  The foregoing evidence is also negative for left dislocated semilunar cartilage, or any disability stemming from impairment of the left tibia and fibula.  Thus, an increased evaluation under Diagnostic Codes 5258 or 5262 is not warranted.  

Based on a thorough review of the evidence, the Board also finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for service-connected chondromalacia of the right knee with a tear of the lateral meniscus, prior to December 10, 2008, under Diagnostic Code 5257.

Although the February 2006 VA examination report relates that the Veteran reported that his right knee gave out on him spontaneously when walking, and varus grind increased pain in the median capsule, it provides no objective evidence of instability.  The Veteran is competent to report that his knee is unstable, but considering his lay assertions and the objective medical evidence, the Board does not find that the stability more closely approximates moderate, such that a 20 percent rating would be warranted.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5257, prior to December 12, 2008.  

The foregoing evidence does not show that the Veteran's right knee range of motion warrants compensation under Diagnostic Codes 5260 and 5261, prior to December 10, 2008.  Range of motion was from 0 to 120 degrees.  As flexion was not limited to 10 degrees and extension was not limited to 10 degrees, the criteria for compensable ratings are not met or approximated.  The foregoing evidence is also negative for right dislocated semilunar cartilage, or any disability stemming from impairment of the right tibia and fibula, prior to December 10, 2008.  Thus, an increased evaluation under Diagnostic Codes 5258 or 5262 is not warranted, prior to December 10, 2008.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for service-connected chondromalacia of the right knee with a tear of the lateral meniscus, from February 1, 2010.

From that date, the right knee is evaluated under Diagnostic Code 5055.  The foregoing evidence does not show that the Veteran's right knee range of motion warrants an increased or separate evaluations based on limitation of flexion or extension.  Even with consideration of pain, range of motion was from 0 to 70 degrees.  As flexion was not limited to 10 degrees and extension was not limited to 10 degrees, the criteria for compensable ratings under Diagnostic Codes 5260 and 5261 are not met or approximated from February 1, 2010.  The foregoing evidence is also negative for any disability stemming from impairment of the left tibia and fibula, from February 1, 2010.  Thus, an increased evaluation under Diagnostic Code 5262 is not warranted, from February 1, 2010.  

The foregoing evidence does not show that the Veteran's right lower extremity is characterized by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this regard, any pain on motion is not significant enough to warrant an increased evaluation.  Further, in February 2017, the Veteran's bilateral lower extremity weakness was described as 4-.  This score means that, on the scale of 5 (normal power) to zero (no contraction), the Veteran's weakness was closer to normal than absent.  Thus, a 60 percent evaluation is not warranted under Diagnostic Code 5055.

The Veteran has not submitted any medical evidence to support his general assertions that his service-connected knee disabilities warrant increased evaluations.  In this regard, the Board again points out that the Veteran failed to report for the June 2016 VA examination that could have resulted in evidence in support of his claim.  See Wood, supra.

The Board has considered the Veteran's credible complaints of bilateral knee pain and instability.  He is competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's service-connected knee disabilities have been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated. 

The observable symptoms of pain and instability that the Veteran describes simply do not satisfy the criteria for an increased evaluations for either knee, at any time during the appeal period.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the right and left knee disabilities has caused functional loss warranting higher evaluations under the relevant Diagnostic Codes at any time during the appeal period.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected knee disabilities are contemplated in the evaluations now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Finally, the Board finds that the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the medical evidence demonstrates that the Veteran is not entitled to an increased evaluation for either knee disability at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran contends that his service-connected knee disabilities render him unemployable.  Thus, he claims that he is entitled to a TDIU rating. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a TDIU.

The Veteran's bilateral knee disabilities are his only service-connected disabilities.  His combined evaluation was 20 percent, prior to December 10, 2008, and 40 percent thereafter.  Thus, the basic schedular requirements for consideration of a TDIU rating have not been met at any time during the appeal period, even if his knee disabilities are considered one disability.  38 C.F.R. § 4.16 (a).

Moreover, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected knee disabilities.  The January 2010 VA examination provides that the Veteran's degenerative arthritis of the knees, with right knee prosthesis in December 2008, had no significant effects on the Veteran's usual occupation.  

The Board finds that this medical opinion constitutes highly probative evidence against the Veteran's claim.  It is based on the Veteran's past medical history and current findings, to which the examination report refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for more convincing rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Veteran has not submitted any medical evidence to support his general assertions that his service-connected knee disabilities prevent him from working.  In this regard, the Board again points out that the Veteran failed to report for the June 2016 VA examination that could have resulted in evidence in support of his claim.  See Wood, supra.  The only actual medical opinion on this issue weighs against the Veteran's claim.

The Board finds that the Veteran's own general assertions do not constitute medical evidence in support of this claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of this claim.

Moreover, the Board finds it significant that during the February 2006 VA examination, the Veteran reported that he was unemployable due to his knees and a non-service-connected cervical spine disability of status-post surgical repair/fusions.  He was receiving 100 percent Social Security disability for the cervical spine disability.  The notation in the January 2010 VA examination that the Veteran was currently retired, due to medical problems identified as knee arthritis and cardiac disease, appears to be based on the Veteran's own testimony.  Thus, by his own reports the Veteran's unemployability is based at least in part on non-service-connected disabilities.  

The Board is aware that in Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.  In this case, the Board does not find that the Veteran cannot perform work.  Rather, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran cannot perform work as a result of service-connected disability. 

In sum, the Board finds that the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disability.  Therefore, referral for consideration of a TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.  See generally Gilbert, supra.


ORDER

An evaluation in excess of 10 percent disabling for service-connected chondromalacia of the left knee is denied.  

An evaluation for service-connected chondromalacia of the right knee with a tear of the lateral meniscus, in excess of 10 percent disabling, prior to December 10, 2008, and in excess of 30 percent disabling, from February 1, 2010, is denied.  

Entitlement to TDIU is denied. 




____________________________________________
M. E. Larkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


